Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 14-16, 19, and 20 appears to contain a respective typographical error, for each of the claims as currently presented is either duplicate claims (e.g. claim 16 is a duplicate of claim 6) or lacks antecedent basis (e.g. claim 20 requires a second pad layer, but a second pad layer is not recited in claim 1).  As it appears that these claims should all depend on claim 12 instead (at least because dependency on claim 12 would resolve both types of issues mentioned above), each of claims 14-16, 19, and 20 is considered to depend on claim 12.
As claim 17 depends on claim 16, and as the limitation of the dependent claim does not resolve the aforementioned issue in claim 16, claim 17 is also held to be rejected.
As claim 18 depends on claim 15, and as the limitation of the dependent claim does not resolve the aforementioned issue in claim 15, claim 18 is also held to be rejected.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 10, 18, and are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of these claims recite in the alternative subject matters that are 1) non-overlapping and 2) fully complementary.  For instance, solid and hollow constitute the entire set when it comes to solidity of an object, and an object that is solid be definition is not hollow.  As such, the respective limitations of each of the identified claims does not further limit the respective claim on which the identified claim depends.  
As claim 9 does not further limit claim 5, prior art reading on claim 5 reads on claim 9.  As claim 10 does not further limit claim 5, prior art reading on claim 5 reads on claim 10.  As claim 18 does not further limit claim 15, prior art reading on claim 15 reads on claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
It is hereby noted that should Applicant split any of the identified claims into two different claims, wherein each of which covers one of the non-overlapping subject matter (e.g. one claim directed to a hollow cross-section and another to a solid cross-section), such an amendment would trigger a subsequent election of species.

Priority
Although it is acknowledged that provisional application 62/960,827 does contain disclosure regarding connection mechanism, this provisional application provides support for only claims 1-3, 5 and 10.  As such, for the aforementioned claims, any document with a respective reference date before 14 January 2020 is deemed to be prior art.  For all other claims (viz. claims 4, 6-9, and 11; and claims 12-20) any document with a respective reference date before 14 January 2021 is deemed to be prior art.  Specifically, it is noted that provisional application 62/960,827 does not contain support for the following:
-first and second material layers that sandwich the microlattice (subject matter recited in claims 4 and 12-20);
-usage of elastomeric material (subject matter recited in claims 6 and 7);
-interior angle in the microlattice (subject matter recited in claim 8);
-uniformity of cross-section of the filaments (subject matter recited in claim 9); and
-presence of two pad layers that are stacked (subject matter recited in claim 11).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include the various recitations of “connection mechanism” (in independent claims 1 and 12).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2020/0154803 A1 (“Goulet”).
Claims 6; and 12-14, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goulet.
Considering claims 1-4 and 6; and claims 12-14, 16, 19, and 20, Fig. 4B of Goulet discloses features that maps onto each and every feature as required by the respective claims.  In particular, internal shell layer 103 maps onto the first material layer; layer 102 onto the second pad layer; high density interface surface 109 onto the second material layer; and the various internal lattice layers 104, 106, and 108 each onto a microlattice (Goulet Fig. 4B, reproduced infra).  It is abundantly clear (e.g. the figure reproduced infra) that Goulet is analogous.  While in the preferred embodiment, a convex portion of an attachment portion is located on a rigid shell, Goulet also discloses that the configuration may be reversed so that the convex portion is on the interface surface, or that hook and loop fasteners (viz. generic name for Velcro®) be used instead (id. ¶ 0071).  The disclosure of ¶ 0071 of the reference is considered to be either sufficiently specific (for naming fewer than five alternatives) as to anticipate the claims or would render obvious the claims with the express direction for modification.

    PNG
    media_image1.png
    1228
    637
    media_image1.png
    Greyscale


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over WO 2020/232555 A1 (referenced below using its counterpart U.S. publication U.S. 2022/0079280 A1, “Laperriere”).  The portions of Laperriere discussed below are fully disclosed in U.S. provisional application 62/851,080, filed on 21 May 2019.
Claims 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over WO 2020/232555 A1 (referenced below using its counterpart U.S. publication U.S. 2022/0079280 A1, “Laperriere”)
Considering claims 1, Laperriere discloses an additively manufactured component (“AM” component, viz. a 3D-printed material), the AM component constituting at least a wear-adjacent liner (and outer shell) of a helmet (Laperriere ¶ 0144 and 0154-0162), wherein the AM component is in the form of a lattice that includes a framework of structural members (viz. filaments) that intersect one another, which necessarily results in the formation of a node at the intersection point (id. ¶ 0159).  It is abundantly clear that Laperriere is analogous, as it is concerned with the usage of lattice structures in a helmet.  In particular, Laperriere discloses that the lattice may be viewed as a plurality of unit cells, each of which containing respective structural members that intersect within the unit cell and structural members that intersect with structural members of adjacent unit cells (id. ¶ 0159-0161).  As shown in Figs. 23 and 24A-24D of the reference, each such unit has at least three structural members that intersect at a node, whereby the intersection at the node defines at least three respective interior angles.  It is abundantly clear from Fig. 26 of the reference that the lattice has a top and bottom surface (id. ¶ 0171 and Fig. 26).  
Laperriere discloses that the liner and the outer shell by a fastener may each be made by an AM process as to incorporate respective complementarily shaped mating elements configured to securely engage one another, without the usage of extraneous fasteners unnecessary (id. ¶ 0140), which means that each element is integral with the respective part of the helmet (viz. one element integral with the inner liner and the complementarily shaped other element integral with the outer shell).  Given the specificity with which the complementarily shaped mating elements are disclosed (representing one of three methods for connecting the liner to the outer shell), and given that parts made by AM represents preferred method of manufacture in this reference (e.g. AM is expressly mentioned in the title of the reference), Laperriere is considered to have disclosed the usage of complementarily shaped mating elements with sufficient specificity.  As would be understood by person having ordinary skill in the art, such a pair of mating element configured for secure engagement would necessarily have one element having a convex portion and another complementarily shaped element having a concave portion, thereby making such a fastening mechanism one that is mechanical, thus reading on the claimed connection mechanism.  However, if this were not deemed to be the case (which is not conceded), then having the convex element located on the inner liner is obvious, as it represents one of only two possible configurations.
As “top” and “bottom” are merely relative terms, the surface of the liner adjacent the outer shell is considered to be a bottom surface (with the surface of the liner adjacent the wearer a top surface).  Laperriere thus anticipates or renders obvious claim 1.
Considering claim 2, as the liner and the shell are part of a helmet, the wearer-adjacent surface of the liner by definition conforms to the head of the wearer.
Considering claim 3, the interface between the outer shell and the inner liner is by definition an interior surface of the helmet.
Considering claim 4, Laperriere discloses that lattice skins may be formed as to interface with the head of a helmet wearer and other components of the helmet (e.g. the outer shell), wherein the skins are shown to be entities distinct from the lattice (id. ¶ 0171-0172 and Fig. 26).
Considering claims 6 and 7, Laperriere discloses the usage of thermoplastic polyurethane (id. ¶ 0163), which is known to be a thermoplastic elastomer.  The particualr TPUs used are disclosed to have Shore A Hardness of 30-95, wherein Shore A Hardness values are known to be hardness values applicable to elastomers.  Furthermore, TPU is known to have elastic modulus of ~10 to ~1,000 MPa.
Considering claim 8, for the standard body centered cubic unit cell, the interior angle is ~70.4 degrees, which is within the claimed range.
Considering claim 11, Laperriere discloses an inventive helmet that comprises an outer shell, a set of absorption pads adjacent to the outer shell, and a set of comfort pads located between the absorption pads and the intended wearer, wherein both the absorption pads and the comfort pads are made of AM lattice structures (id. ¶ 0251-252 and Figs. 47 and 51).  It is thus clear that there may be two pad layers within a particular stack of pads, with the comfort pad of each stack of pads clearly maps onto the claimed second pad layer.  

Claims 12-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by WO 2020/232555 A1 (referenced below using its counterpart U.S. publication U.S. 2022/0079280 A1, “Laperriere”).  
Considering claim 12, Laperriere discloses an inventive helmet that comprises an outer shell, a set of absorption pads (mapping onto the claimed first pad layer) adjacent to the outer shell, and a set of comfort pads (mapping onto the claimed second pad layer) located between the absorption pads and the intended wearer, wherein both the absorption pads and the comfort pads are made of AM lattice structures (Laperriere ¶ 0251-252 and Figs. 47 and 51), and wherein the outer shell of the helmet may also be made of an AM lattice structure (id. ¶ 0144 and 0154-0162).  It is thus clear that there may be two pad layers within a particular stack of pads, with the comfort pad of each stack of pads clearly maps onto the claimed second pad layer.  
Laperriere discloses that the AM component is in the form of a lattice that includes a framework of structural members (viz. filaments) that intersect one another, which necessarily results in the formation of a node at the intersection point (id. ¶ 0159).  Laperriere further discloses that lattice skins may be formed as to interface with the head of a helmet wearer and other components of the helmet (e.g. the outer shell), wherein the skins are shown to be entities distinct from the lattice (id. ¶ 0171-0172 and Fig. 26).  It is clear that for any of the AM components (e.g. the absorption pads), lattice skins may be applied to opposing surfaces thereof, thereby reading on the claimed material layers.
In particular, Laperriere discloses that each lattice may be viewed as a plurality of unit cells, each of which containing respective structural members that intersect within the unit cell and structural members that intersect with structural members of adjacent unit cells (id. ¶ 0159-0161).  As shown in Figs. 23 and 24A-24D of the reference, each such unit has at least three structural members that intersect at a node, whereby the intersection at the node defines at least three respective interior angles.  It is abundantly clear from Fig. 26 of the reference that the lattice has a top and bottom surface (id. ¶ 0171 and Fig. 26).  
Laperriere discloses that the sets of pads constitute a liner of the helmet, and that both the liner and the outer shell may be manufactured by an AM process as to incorporate respective complementarily shaped mating elements configured to securely engage one another, without the usage of extraneous fasteners unnecessary (id. ¶ 0140 and 141), which means that each element is integral with the respective part of the helmet (viz. one element integral with the liner and the complementarily shaped other element integral with the outer shell).  Given the specificity with which the complementarily shaped mating elements are disclosed (representing one of three methods for connecting the liner to the outer shell), and given that parts made by AM represents preferred method of manufacture in this reference (e.g. AM is expressly mentioned in the title of the reference), Laperriere is considered to have disclosed the usage of complementarily shaped mating elements with sufficient specificity.  As would be understood by person having ordinary skill in the art, such a pair of mating element configured for secure engagement would necessarily have one element having a convex portion and another complementarily shaped element having a concave portion, thereby making such a fastening mechanism one that is mechanical, thus reading on the claimed connection mechanism.  However, if this were not deemed to be the case (which is not conceded), then having the convex element located on the inner liner is obvious, as it represents one of only two possible configurations.
As Laperriere discloses that an AM lattice may include a skin that interfaces with another component of the helmet (id. ¶ 0171 and 0172), and as Laperriere further discloses the inclusion of the integrally-formed complementarily shaped mating elements, forming such a mating element on a surface of the skin of a comfort pad adjacent the shell is considered to have been disclosed or suggested.  Laperriere thus anticipates or renders obvious claim 12.
Considering claim 13, as the absorption pads are parts of a helmet, the wearer-adjacent surface of the pad (which can be a lattice skin layer as discussed above) by definition conforms to the head of the wearer.
Considering claim 14, the interface between the outer shell and the surface of the absorption pad adjacent thereto (viz. a surface defined by a lattice skin layer) is by definition an interior surface of the helmet.
Considering claims 16 and 17, Laperriere discloses the usage of thermoplastic polyurethane (id. ¶ 0163), which is known to be a thermoplastic elastomer.  The particualr TPUs used are disclosed to have Shore A Hardness of 30-95, wherein Shore A Hardness values are known to be hardness values applicable to elastomers.  Furthermore, TPU is known to have elastic modulus of ~10 to ~1,000 MPa.
Considering claim 19, as discussed above, the comfort pads are adjacent to and matches the head of an intended wearer of the helmet.
Considering claim 20, as shown in Fig. 51 of the reference, there are a plurality of spaced apart comfort pads.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/232555 A1 (referenced below using its counterpart U.S. publication U.S. 2022/0079280 A1, “Laperriere”), as applied to claim 1 above, and further in view of U.S. 2013/0273347 A1 (“Jacobsen”).  Laperriere is applied as prior art under 35 U.S.C. 102(a)(1)/35 U.S.C. 102(a)(2) for the rejection of these three claims.
Considering claims 5, 9, and 10, though Laperriere discloses varying thickness of the struts constituting the microlattice (Laperriere ¶ 0053), Laperriere does not expressly state the actual dimensions.
However, given that Laperriere is concerned with addressing problems that the instant application attempts to solve (usage of lattice structures for a protective helmet), arriving at the claimed ranges is but a design choice change once the overall context is set (namely, intended usage and the specific structures selected for that intended usage).  This alone, would render obvious the range recited in claim 5.
Furthermore, usage of lattice structures to impart cushioning characteristics is well-known in the art of helmets, as is taught in Jacobsen (Jacobsen ¶ 0036 and 0119), and Jacobsen expressly teaches that the struts therein (mapping onto the strut/ elongated member of Laperriere and the filament as instantly claimed) has diameter of 10 µm to 10 mm (78 µm2 to 78 mm2), which overlaps the claimed range; id. ¶ 0078.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
	
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/232555 A1 (referenced below using its counterpart U.S. publication U.S. 2022/0079280 A1, “Laperriere”), as applied to claim 12 above, and further in view of Jacobsen.  
Considering claims 15 and 18, the rationales applied to the rejection of claims 5, 9, and 10 are equally applicable to claims 15 and 18.

Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2020/0215415 A1 would at least render obvious the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781